
	
		II
		Calendar No. 391
		112th CONGRESS
		2d Session
		H. R. 2050
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Received; read the first time
		
		
			May 8, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To authorize the continued use of certain
		  water diversions located on National Forest System land in the Frank
		  Church-River of No Return Wilderness and the Selway-Bitterroot Wilderness in
		  the State of Idaho, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho Wilderness Water Resources
			 Protection Act.
		2.Treatment of
			 existing water diversions in Frank Church-River of No Return Wilderness and
			 Selway-Bitterroot Wilderness, Idaho
			(a)Authorization
			 for continued useThe Secretary of Agriculture shall issue a
			 special use authorization to the owners of a water storage, transport, or
			 diversion facility (in this section referred to as a facility)
			 located on National Forest System land in the Frank Church-River of No Return
			 Wilderness and the Selway-Bitterroot Wilderness for the continued operation,
			 maintenance, and reconstruction of the facility if the Secretary determines
			 that—
				(1)the facility was
			 in existence on the date on which the land upon which the facility is located
			 was designated as part of the National Wilderness Preservation System (in this
			 section referred to as the date of designation);
				(2)the facility has
			 been in substantially continuous use to deliver water for the beneficial use on
			 the owner’s non-Federal land since the date of designation;
				(3)the owner of the
			 facility holds a valid water right for use of the water on the owner’s
			 non-Federal land under Idaho State law, with a priority date that predates the
			 date of designation; and
				(4)it is not
			 practicable or feasible to relocate the facility to land outside of the
			 wilderness and continue the beneficial use of water on the non-Federal land
			 recognized under State law.
				(b)Terms and
			 conditions
				(1)Required terms
			 and conditionsIn a special
			 use authorization issued under subsection (a), the Secretary shall—
					(A)allow use of
			 motorized equipment and mechanized transport for operation, maintenance, or
			 reconstruction of a facility, if the Secretary determines that—
						(i)the
			 use is necessary to allow the facility to continue delivery of water to the
			 non-Federal land for the beneficial uses recognized by the water right held
			 under Idaho State law; and
						(ii)the
			 use of nonmotorized equipment and nonmechanized transport is impracticable or
			 infeasible; and
						(B)preclude use of
			 the facility for the storage, diversion, or transport of water in excess of the
			 water right recognized by the State of Idaho on the date of designation.
					(2)Discretionary
			 terms and conditionsIn a special use authorization issued under
			 subsection (a), the Secretary may—
					(A)require or allow
			 modification or relocation of the facility in the wilderness, as the Secretary
			 determines necessary, to reduce impacts to wilderness values set forth in
			 section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial
			 use of water on the non-Federal land is not diminished; and
					(B)require that the
			 owner provide a reciprocal right of access across the non-Federal property, in
			 which case, the owner shall receive market value for any right-of-way or other
			 interest in real property conveyed to the United States, and market value may
			 be paid by the Secretary, in whole or in part, by the grant of a reciprocal
			 right-of-way, or by reduction of fees or other costs that may accrue to the
			 owner to obtain the authorization for water facilities.
					
	
		
			Passed the House of
			 Representatives April 26, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		May 8, 2012
		Read the second time and placed on the
		  calendar
	
